        Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 1 of 28




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

THE NEW MEXICO ELKS ASSOCIATION,
FRATERNAL ORDER OF EAGLES, NEW MEXICO STATE AERIE,
NEW MEXICO LOYAL ORDER OF THE MOOSE,

       Plaintiffs,

v.                                                   Case No. 1:21-cv-00354-KG-LF

MICHELLE LUJAN GRISHAM,
Individually, Acting Under the Color of Law,
and TRACIE C. COLLINS,
Individually, Acting Under the Color of Law,

       Defendants.


             MOTION TO DISMISS PLAINTIFFS’ VERIFIED COMPLAINT

       Defendants Governor Michelle Lujan Grisham and Secretary Tracie C. Collins

(collectively, “Defendants”), by and through their counsel of record, hereby submit their motion

to dismiss Plaintiffs’ Verified Complaint for Civil Rights Violations Under the Fourteenth

Amendment to the United States Constitution and Request for Temporary Restraining Order [Doc.

1] (“Complaint” or “Compl”) pursuant to Federal Rule of Civil Procedure 12(b)(6). As grounds

for this motion, Defendants state as follows.

                                       INTRODUCTION

       In March of 2020, governors across the nation were forced to issue executive orders

limiting business operations in an attempt to slow the spread of a deadly, novel virus. Though

difficult, these restrictions were (and are) necessary to save millions of lives. Although there is

hope on the horizon with the arrival of vaccines, the spread of COVID-19 persists. Governor Lujan

Grisham—as the top elected executive official of New Mexico—in consultation with the State’s
        Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 2 of 28




top public health experts, must balance public health considerations with economic harm and

social wellbeing. Navigating these competing interests is difficult and fraught with uncertainty. It

follows that many New Mexicans may disagree with policy decisions made in response to the

pandemic. Those disagreements, however, do not give rise to a justiciable legal dispute, and

Plaintiffs may not properly transmogrify policy choices into a federal cause of action.

                                        BACKGROUND

I.     The rapid and dangerous spread of COVID-19 in New Mexico

       Since its emergence, the novel coronavirus 2019, Sars-CoV-2, the virus that causes

COVID-19, has spread exponentially across the globe, throughout the United States, and here in

New Mexico. The confirmed number of infections in the United States provides a good illustration

of this spread. There were just 12 confirmed cases in the United States on February 11, 2020; now,

a little over one year later, there are more than 32.4 million confirmed cases and more than 577,000

deaths. 1 Globally, the number of confirmed cases has risen to over 152 million, with over 3.1

million related deaths. 2 In New Mexico, there are now over 198,000 confirmed cases and 4,069

related deaths. 3 While the vaccine rollout is promising, it remains to be seen what the recent




1
   Previous U.S. COVID-19 Case Data, Ctr. for Disease Control & Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/previouscases.html (last visited Aug.
9, 2020); Cases in the U.S., Ctr. for Disease Control & Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last visited May 3,
2021).
2
   WHO Coronavirus Disease (COVID-19) Dashboard, World Health Organization,
https://covid19.who.int/ (last visited May 3, 2021).
3
  2019 Novel Coronavirus Disease (COVID-19), N.M. Dep’t of Health, https://cv.nmhealth.org/
(last visited May 3, 2021).



                                                 2
        Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 3 of 28




discovery of more contagious, and possibly more deadly, variants will have on the course of the

pandemic in New Mexico. 4

       COVID-19’s rapid spread is attributable to certain characteristics of the virus that causes

it and the ease with which that virus is transmitted. COVID-19 is a respiratory illness that causes

severe complications in some patients, including pneumonia in both lungs, organ failure, and

death. Like most respiratory illnesses, COVID-19 spreads easily through close person-to-person

contact, and the risk of transmission increases if individuals interact with more people, come

within six feet of one another, and spend longer periods of time together. 5 Although it has not yet

been measured precisely, a significant portion of COVID-19 cases result in mild symptoms or no

symptoms. 6 Additionally, even in cases that are symptomatic, the average time from exposure to

symptom onset is five to six days, with symptoms sometimes not appearing until as long as thirteen

days after infection. 7 This means that individuals who have been infected and have the potential



4
  New Variants of the Virus that Causes COVID-19, Ctr. for Disease Control and Prevention (Feb.
2, 2021), https://www.cdc.gov/coronavirus/2019-ncov/transmission/variant.html; Second case of
B117 COVID-19 variant identified in New Mexico, KRQE (Jan. 18, 2021),
https://www.krqe.com/health/coronavirus-new-mexico/second-case-of-b117-covid-19-variant-
identified-in-new-mexico/.
5
   How COVID-19 Spreads, Ctr. for Disease Control and Prevention (Oct. 28, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html;
Deciding to Go Out, Ctr. for Disease Control and Prevention (Sept. 11, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/daily-life-coping/deciding-to-go-
out.html#:~:text=COVID%2D19%20spreads%20easier%20between,People%20are%20wearing
%20masks.
6
  Nathan W. Furukawa et al., Evidence Supporting Transmission of Severe Acute Respiratory
Syndrome Coronavirus 2 While Presymptomatic or Asymptomatic, Emerging Infections Diseases,
Vol. 26, Num. 7 (July 2020), https://wwwnc.cdc.gov/eid/article/26/7/20-1595_article.
7
   COVID-19 Basics: Symptoms, Spread and Other Essential Information About the New
Coronavirus     and     COVID-19,       Harvard      Medical     School (March 2020),
https://www.health.harvard.edu/diseases-and-conditions/covid-19-basics.



                                                 3
        Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 4 of 28




to infect others usually do not know they are infected for at least several days (and may never

know, if they remain asymptomatic).

        The ease and rapidity with which COVID-19 spreads and its severe and sometimes fatal

symptoms in a certain percentage of the population create a potential for mass deaths and a severely

overloaded health care system. Because many individuals who have COVID-19 do not know they

have been infected, the only effective way to combat the spread of COVID-19 and to mitigate its

impacts is to limit person-to-person contact and large gatherings to the greatest extent possible.

Although social distancing guidelines generally advise people to stay six or more feet apart, even

that degree of distancing does not guarantee that an individual will not contract COVID-19. This

means that every foray by a person into a public space with other people carries some risk of

transmission, particularly in indoor environments. For instance, a recent study has shown that the

act of speaking can emit thousands of potentially infectious droplets which can linger in an

enclosed space for between 8 and 14 minutes and greatly increase the risk of transmission within

that space. Id.

II.     New Mexico’s public health emergency orders

        Recognizing the seriousness of this virus and its ability to spread exponentially through

close contacts and public spaces, the Governor declared a public health emergency under the

Public Health Emergency Response Act, NMSA 1978, §§ 12-10A-1 to -19 (2003, as amended

through 2015), and invoked the All Hazards Emergency Management Act, NMSA 1978, §§ 12-

10-1 to -10 (1959, as amended through 2007), by directing all cabinets, departments, and agencies

to comply with the directives of the declaration and the further instructions of the Department of




                                                 4
        Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 5 of 28




Health. 8 Consistent with the powers provided during an emergency under the Public Health

Emergency Response Act and the All Hazards Emergency Management Act, as well as the Public

Health Act, NMSA 1978, §§ 24-1-1 to -40 (1973, as amended through 2019), the Secretary

subsequently entered a series of public health orders (“PHOs”) encouraging New Mexicans to stay

in their homes to the greatest extent possible and to practice all possible precautions when they are

required to enter public spaces. 9 In addition, the PHOs limit most public and private gatherings of

any significant size and curtail the operations of many businesses. Id.

       The restrictions imposed by the PHOs on businesses have undergone changes over the past

year in response to case incidence, transmission rates, and what the scientific community has

learned about COVID-19’s transmission. The PHOs issued at the beginning of the pandemic

generally required all but “essential” businesses and non-profits such as hospitals, banks, grocery

stores, to cease in-person operations. See id. Beginning in May, most businesses and non-profits

were allowed to reopen at various capacities. 10 These capacities vary depending on whether the

nature of the business activity presents an increased risk of transmitting the virus. For instance,

“close-contact businesses” such as barbershops and tattoo parlors, bars, and “food and drink

establishments” have been subject to stricter capacity limits than most other businesses. 11




8
   Governor Michelle Lujan Grisham, Executive Order 2020-004 (March 11, 2020),
https://cv.nmhealth.org/wp-content/uploads/2020/03/Executive-Order-2020-004-r.pdf.
9
   See generally Public Health Orders and Executive Orders, N.M. Dep’t of Health,
https://cv.nmhealth.org/public-health-orders-and-executive-orders/ (last visited Apr. 28, 2021)
(collecting PHOs and executive orders relating to COVID-19).
10
    See, e.g., N.M. Dep’t of Health, Public Health Order,                      (May     15,    2021),
https://cv.nmhealth.org/wp-content/uploads/2020/05/5-15-2020-PHO.pdf.
11
    See, e.g., N.M. Dep’t of Health, Public Health Order, at 3-7 (Sept. 18, 2020),
https://cv.nmhealth.org/wp-content/uploads/2020/09/091820-PHO.pdf.


                                                 5
        Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 6 of 28




        Following a brief “reset” period in November 2020 in which all non-essential businesses

were again ordered to cease most in-person operations, 12 the PHOs began allowing non-essential

businesses and non-profits to operate at various capacities depending on the prevalence of the virus

in their respective counties, as measured by the average number of new cases each day, weekly

test positivity rates, and (as of April 28, 2021) vaccination rates. 13 In general, counties are assigned

to the least restrictive level (Turquoise) if they have (1) a new COVID-19 case incidence rate less

than 10 cases per 100,000 inhabitants, (2) an average percent of positive COVID-19 test results

less than 7.5% over the most recent 14-day period, and (3) a certain percentage of their vaccine-

eligible population fully-vaccinated; the next least restrictive level (Green) if they meet two of

those criteria; the next level (Yellow) if they meet one; and the most restrictive level (Red) if they

fail to meet any. See id.

        As relevant to this case, the current PHO (as have previous ones) allows most non-essential

businesses and non-profits—including essential “retail spaces” like grocery stores, retail banks,

and pharmacies—to operate up to 25% of maximum capacity (both indoor and outdoor) in Red

counties, 33% of maximum capacity in Yellow counties, 50% of maximum capacity in Green

counties, and 75% of maximum indoor capacity and 100% of outdoor capacity in Turquoise

counties. Id. at 7-12. The PHO continues to impose additional restrictions and capacity limits for

other businesses and non-profits posing heightened risks of transmission. “Food and drink

establishments,” which include “restaurants, breweries, wineries, distillers, cafes, coffee shops, or




12
    See, e.g., N.M. Dep’t of Health, Public Health Order                          (Nov.    18,    2020),
https://cv.nmhealth.org/wp-content/uploads/2020/11/111820-PHO.pdf.
13
  N.M. Dep’t of Health, Public Health Order at 6-7 (Apr. 28, 2021), https://cv.nmhealth.org/wp-
content/uploads/2021/04/NCOV-PHO-Amendment-20210428.pdf [hereinafter April 28 Order].



                                                   6
        Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 7 of 28




other similar establishments that offer food or drink” 14 must abide by strict requirements and may

only operate up to 25% of maximum capacity for outdoor spaces in Red counties; 33%/75% of

maximum capacity for indoor spaces and outdoor spaces, respectively, in Yellow counties;

50%/75% of maximum capacity for indoor spaces and outdoor spaces, respectively, in Green

counties; and 75% of maximum capacity for both indoor and outdoor spaces in Turquoise counties.

Id. Similarly, “bars and clubs”—which are defined as “any business, other than those specifically

defined as a ‘food and drink establishment,’ that typically or actually generates more than half of

its revenue from the sale of alcohol for on-premises consumption, as well as adult entertainment

venues, nightclubs, and dance clubs, regardless of the source of their revenue”—may only operate

as such up to 25% of maximum capacity for outdoor spaces in Green counties and 33%/75% of

maximum capacity for indoor spaces and outdoor spaces, respectively, in Turquoise counties. Id.

at 3, 7-12. Beginning April 30, 2021, the vast majority of counties are in Green or Turquoise. 15

III.   Plaintiffs’ claims in this case

       Against this factual backdrop, Plaintiffs filed the instant § 1983 action. Plaintiffs, the New

Mexico Elks Association, the Fraternal Order of Eagles, and the Loyal Order of the Moose

International, are three fraternal organizations that operate “lodges” or “aeries” throughout the

state. Compl. at ¶¶ 1-3, 11-13. Plaintiffs allege (inaccurately, as explained below) that Defendants,

through the PHO, have required their organizations to remain closed throughout the pandemic. Id.



14
   The PHO specifically defines “breweries” as “businesses licensed pursuant to NMSA
1978, Section 60-6A-26.1,” “distillers” as “businesses licensed pursuant to NMSA
1978, Section 60-6A-1,” and “wineries” as “businesses licensed pursuant to NMSA
1978, Section 60-A-11.”
15
   Press Release, Updated Red-Yellow-Green-Turquoise criteria now in effect, statewide COVID-
19 map updated, Office of Governor Michelle Lujan Grisham (Apr. 30, 2021),
https://www.governor.state.nm.us/2021/04/30/updated-red-yellow-green-turquoise-criteria-now-
in-effect-statewide-covid-19-map-updated/ [hereinafter Reopening Announcement]


                                                 7
        Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 8 of 28




at ¶¶ 17-18, 24. Plaintiffs generally allege that this ostensible total prohibition on Plaintiffs’

operations violates their rights to substantive and procedural due process, equal protection, and

assembly. Id. at 5-8. In their prayer for relief, Plaintiffs request a declaratory judgment that the

PHOs are unconstitutional and further request a temporary restraining order (TRO) and a

preliminary and permanent injunction “prohibit[ing] Defendants from enforcing the public health

orders in the arbitrary and capricious manner and fashion engaged by Defendants that keeps

organizations like Plaintiffs closed and unable to even open under similar conditions and

restrictions as other organizations.” Id. at 8-9. Plaintiffs also seek compensatory and punitive

damages for their alleged injuries. Id. at 9.

IV.    Plaintiffs have been (and currently are) permitted to assemble and fundraise

       To accurately gauge the legal issues posed by Plaintiffs’ claims, it is necessary for this

Court to understand the applicable restrictions to which Plaintiffs are subject. It is unclear from

the Complaint exactly what PHO category Plaintiffs believe their non-profits fall under or exactly

which businesses they believe are being treated more favorably and how. 16 Given Plaintiffs’

allegations that their “organizations have been required to remain closed,” Compl. at ¶¶ 17-18, 24,

Defendants assume Plaintiffs’ believe their organizations fall under the “bars and clubs” category

because they “typically or actually generate[] more than half of [their] revenue from the sale of

alcohol for on-premises consumption[.]” April 28 Order, supra note 13 at 3. Even if true, however,

Plaintiffs’ organizations have not “been required to remain closed.” To the contrary, the State has

previously communicated to all non-profit organizations that hold “club” liquor licenses, see



16
    At one point, Plaintiffs refer to themselves as “recreational facilities,” Compl. ¶ 47, but
Defendants have never considered fraternal organizations as such. Rather, this appears to be a typo
resulting from Plaintiffs’ counsel’s copy-and-pasting of much of the Complaint from another he
filed in Hinkle Family Fun Center, LLC v. Lujan Grisham, No. 1:20-cv-01025-MV-KK.



                                                 8
       Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 9 of 28




NMSA 1978, § 60-3A-3(E) (2019), that other operations of their organizations are permitted to

operate under the PHOs’ “catchall” category provisions, which allow operations in every county. 17

Defendants have also clarified this in the State’s “Covid-Safe Practices” document, which contains

additional requirements and guidelines for specific businesses and activities in addition to the

PHOs’ requirements. 18 Specifically, the Covid-Safe Practices applicable to “food and drink

establishments” and “bars and clubs” provides:

       Non-profits licensed to serve food and/or alcohol are subject to these requirements,
       as well as the capacity restrictions provided in the state Public Health Order for
       restaurants and bars, only to the extent they provide food and/or alcohol
       service. Other activities unrelated to the service of food and/or alcohol organized
       by the non-profit may take place subject to other applicable Covid-Safe Practices
       and the state Public Health Order’s capacity restrictions for the applicable category
       or the “catchall” category.

Id. at 13. Accordingly, Plaintiffs’ members are allowed to assemble and fundraise at various

capacities depending on the county’s status; they are only prohibited from offering alcohol service

in Yellow and Red counties. April 28 Order, supra note 13 at 7-12.

                                         DISCUSSION

I.     Standard of review for a motion to dismiss under Rule 12(b)(6)

       The Court must dismiss a complaint under Rule 12(b)(6) if it fails “to state a claim upon

which relief can be granted.” When examining a complaint under Rule 12(b)(6), the Court must

determine “the sufficiency of the allegations within the four corners of the complaint after taking

those allegations as true.” Mobley v. McCormick, 40 F.3d 337, 340 (10th Cir. 1994). In doing so,



17
  See, e.g., Letter from Andrew Vallejos, Dir., Alcoholic Beverage Control, to Club Licensees
(Mar. 4, 2021), http://rld.state.nm.us/uploads/files/Alcohol%20and%20Gaming/Letter%20to%20
Clubs%20reopening.pdf.
18
   Dep’t of Health, All Together New Mexico: COVID-Safe Practices for Individuals and
Employers    (Apr.   26,   2021),   https://indd.adobe.com/view/3f732e94-0164-424d-9ac6-
a0ace27e70c8.

                                                 9
       Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 10 of 28




the Court should “consider the complaint as a whole, along with the documents incorporated by

reference into the complaint.” Nakkhumpun v. Taylor, 782 F.3d 1142, 1146 (10th Cir. 2015).

Moreover, if “a complaint does not reference or attach a document, but the complaint refers to the

document, and the document is central to the plaintiff’s claim, the defendant may submit an

“indisputably authentic copy to the court to be considered on a motion to dismiss.’” Harjo v. City

of Albuquerque, 307 F. Supp. 3d 1163, 1185 (D.N.M. 2018) (Browning, J.) (quoting GFF Corp.

v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997)). The Court may also

properly consider facts of which it may take judicial notice, such as its own files and records and

those facts which are a matter of public record, such as government publications. Id. at 1185.

       The United States Supreme Court has clarified that “[t]o survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and

citation omitted). “The plausibility standard is not akin to a probability requirement, but it asks for

more than a sheer possibility that a defendant has acted unlawfully.” Id. (internal quotation marks

and citation omitted). Accordingly, “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id.; see also Mocek v. City of

Albuquerque, 813 F.3d 912, 921 (10th Cir. 2015) (stating that in reviewing a 12(b)(6) motion,

courts should “disregard conclusory statements and look only to whether the remaining, factual

allegations plausibly suggest the defendant is liable”). Rather, a plaintiff’s “[f]actual allegations

must be enough to raise a right to relief above the speculative level, on the assumption that all the

allegations in the complaint are true (even if doubtful in fact).” Bell Atl. Corp. v. Twombley, 550

U.S. 544, 555 (2007). “Determining whether a complaint states a plausible claim for relief” is a

“context-specific task that requires the reviewing court to draw on its judicial experience and




                                                  10
       Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 11 of 28




common sense” to decide whether any well-pleaded facts have shown any entitlement to relief by

“permit[ting] the court to infer more than the mere possibility of misconduct.” Iqbal, 556 U.S. at

679.

II.    Plaintiffs fail to state a plausible claim for which relief may be granted

       A.      Plaintiffs are not entitled to any of the injunctive relief they seek because they
               failed to sue Defendants in their official capacities

       As an initial matter, it should be noted Plaintiffs have only sued Defendants in their

individual capacities. See Compl. at 1 (stating that Defendants are being sued “Individually, Acting

Under the Color of Law”). 19 Yet Plaintiffs seek injunctive relief that Defendants could only grant

in their official capacities. See Compl. at 8-9; cf. Kuck v. Danaher, 822 F. Supp. 2d 109, 148 (D.

Conn. 2011) (“Plaintiffs have failed to name a proper defendant who would be able to provide

prospective injunctive relief in connection with the appeals backlog since Plaintiffs cannot obtain

prospective injunctive relief from individual capacity defendants. Plaintiffs could only obtain

prospective injunction relief if they sued an official capacity defendant who could meet the

requirements under Ex-parte Young.”). Plaintiffs must therefore amend their Complaint to sue

Defendants in their official capacities should they wish for the Court to even consider the merits

of their request for injunctive relief. See Smith v. Plati, 56 F.Supp.2d 1195, 1203 (D.Colo.1999)

(dismissing claims against state official in his individual capacity because the relief plaintiff

requested could only be obtained against the defendant in his official capacity).

       B.      The PHO’s restrictions as applied to Plaintiffs’ do not violate equal protection
               or substantive due process because the restrictions do not discriminate against



19
  Plaintiffs’ counsel has previously used this phrase to indicate he is suing an official solely in his
individual capacity. See e.g., De Gutierrez v. Albuquerque Pub. Sch., No. 18 CV 00077 JAP/KBM,
2018 U.S. Dist. LEXIS 129717, at *1 (D.N.M. July 31, 2018) (suing some officials “individually
acting under color of law” and another “individually and in his official capacity”).



                                                  11
       Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 12 of 28




                a suspect class, do not infringe on a fundamental right, and are rationally
                related to a compelling government interest

                1.      The PHO’s capacity restrictions and limitations on alcohol service are
                        subject to rational basis review

        Although the Equal Protection and Due Process clauses protect distinctly different

interests, “their substantive analyses converge.” Powers v. Harris, 379 F.3d 1208, 1215 (10th Cir.

2004). For substantive due process claims challenging legislative-type actions, such as the PHO,

the Court typically applies a two-part test in which it first asks whether the action implicates a

fundamental right. 20 See Dias v. City & Cty. of Denver, 567 F.3d 1169, 1182 (10th Cir. 2009). If

so, the Court applies strict scrutiny; if not, the Court applies rational basis review. Id. Similarly, in

considering equal protection claims, the Court will apply rational basis review unless the




20
    This fundamental-rights analysis, as opposed to the “shocks-the-conscience” analysis, is
applicable in this case, as the PHO is a quasi-legislative action which is generally applicable to all
of New Mexico and it is the Department of Health’s attempt to “through policy, to achieve a stated
government purpose.” Abdi v. Wray, 942 F.3d 1019, 1027-28 (10th Cir. 2019); cf. Nicholas v. Pa.
State Univ., 227 F.3d 133, 139 n.1 (3d Cir. 2000) (“[E]xecutive acts, such as employment
decisions, typically apply to one person or to a limited number of persons, while legislative acts,
generally laws and broad executive regulations, apply to large segments of society.” (internal
quotation marks and citation omitted)). But Even if the latter standard applied, Plaintiffs’ claim
would still fail. “Conduct that shocks the judicial conscience is deliberate government action that
is arbitrary and unrestrained by the established principles of private right and distributive justice.”
Woodard, 912 F.3d at 1300 (internal quotation marks omitted). “To show a defendant’s conduct
is conscience shocking, a plaintiff must prove a government actor arbitrarily abused his authority
or employed it as an instrument of oppression.” Id. Issuing public health orders closing or
restricting certain high-risk businesses to stop the spread of a deadly virus can hardly be considered
conscious-shocking. See World Gym, Inc. v. Baker, Civil Action No. 20-cv-11162-DJC, 2020 U.S.
Dist. LEXIS 131236, at *12 (D. Mass. July 24, 2020) (“In light of the toll of the pandemic, [the
plaintiffs’ argument that the governor’s COVID-19-related orders shock the conscious] is
unconvincing. The state has a strong interest in stopping the spread of COVID-19, and accordingly,
it cannot be said that the Governor’s conduct amounts conscience-shocking action.”). As one court
bluntly observed, “the notion that restrictions designed to save human lives are ‘conscious
shocking’ [is] absurd and not worthy of serious discussion.” Herrin v. Reeves, No. 3:20cv263-
MPM-RP, 2020 U.S. Dist. LEXIS 176604, at *23 (N.D. Miss. Sep. 25, 2020).


                                                   12
       Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 13 of 28




classification at issue discriminates against a suspect class. See Curley v. Perry, 246 F.3d 1278,

1285 (10th Cir. 2001).

       With regard to Plaintiffs’ equal protection claims, such fails because they do not allege that

Defendants intentionally discriminated against fraternal organizations in the PHO. See generally

Compl. The PHO is facially neutral since it requires other businesses other than fraternal

organizations to remain closed. Cf. ETP Rio Rancho Park, 2021 U.S. Dist. LEXIS 23409, at

**138-39 (citing Romer v. Evans, 517 U.S. 620, 632 (1996)); see generally April 28 Order, supra,

note 13. Therefore, Plaintiffs must make out a prima facie case of discriminatory animus toward

fraternal organizations. Id. (citing Washington v. Davis, 426 U.S. 229, 241 (1976)). Discriminatory

intent “requires that the decisionmaker . . . selected or reaffirmed a particular course of action at

least in part because of, not merely in spite of the law’s differential treatment of a particular class

of persons.” SECSYS, Ltd. Liab. Co. v. Vigil, 666 F.3d 678, 685 (10th Cir. 2012) (internal quotation

marks and citation omitted). As the Complaint contains no allegations that the PHO’s restrictions

are born out of animus toward fraternal organizations, the restrictions do not “run afoul of the

Constitution.” Id.; Compl. at 24-25. But even if Plaintiffs did make such an allegation, Plaintiffs

do not allege (as they cannot) that they are members of a suspect class which would give rise to

any sort of heightened scrutiny. See Save Palisade FruitLands v. Todd, 279 F.3d 1204, 1210 (10th

Cir. 2002) (stating governmental classifications are only subject to strict scrutiny if they target a

suspect class such as race or national origin and intermediate scrutiny is applied to quasi-suspect

classes like gender).

       Plaintiffs’ substantive due process claim similarly only implicates (at most) rational basis.

In asserting a substantive due process claim, Plaintiffs bear the burden of providing a “careful

description of the asserted fundamental liberty interest” and demonstrating how such a right is




                                                  13
       Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 14 of 28




“objectively deeply rooted in [the] Nation’s history and tradition” and “implicit in the concept of

ordered liberty, such that neither liberty nor justice would exist if they were sacrificed.”

Washington v. Glucksberg, 521 U.S. 702, 720-21 (1997) (internal quotation marks and citations

omitted). Plaintiffs’ vague, conclusory, and generalized assertions of their fundamental right “to

pursue lawful employment” or “be free from governmental interference” do not meet this

requirement. Compl. at 5-6; see ETP Rio Rancho Park, 2021 U.S. Dist. LEXIS 36354, at *119.

       Moreover, courts have already rejected Plaintiffs’ alleged rights “to pursue lawful

employment” or “be free from governmental interference” as fundamental rights warranting strict

scrutiny. It is well established that “[t]he right to ‘make a living’ is not a ‘fundamental right,’ for

either equal protection or substantive due process purposes.” Medeiros v. Vincent, 431 F.3d 25, 32

(1st Cir. 2005); see Guttman v. Khalsa, 669 F.3d 1101, 1118 (10th Cir. 2012) (holding that a right

to practice in one’s chosen profession is not fundamental). Additionally, the “Constitution does

not guarantee the unrestricted privilege to engage in a business or to conduct it as one pleases.

Certain kinds of business may be prohibited; and the right to conduct a business, or to pursue a

calling, may be conditioned.” Nebbia v. New York, 291 U.S. 502, 527-528 (1934).

       Following this principle, Judge Browning recently ruled that trampoline parks’ alleged

right to run a business free from State interference was not a fundamental right. ETP Rio Rancho

Park, 2021 U.S. Dist. LEXIS 36354, at *117-18. 21 Other federal courts have similarly rejected

substantive due process challenges to COVID-19 restrictions on the basis that there is no

fundamental right to operate a business. For example, in Xponential Fitness v. Arizona, the




21
  Furthermore, in New Mexico a liquor license is not a property right; it is a privilege which is
subject to regulations. Chronis v. State, 1983-NMSC-081, ¶¶ 9-10, 100 N.M. 342, 670 P.2d 953
(“This Court has repeatedly held that a liquor license is a privilege subject to regulation and not a
property right.”).


                                                  14
       Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 15 of 28




plaintiffs asserted that an executive order closing their businesses violated their due process rights.

2020 U.S. Dist. LEXIS 123379 at *16 (D. Ariz. July 14, 2020). The court disagreed that the order

implicated any due process concerns because the “right to do business has not been recognized as

a constitutionally-protected property right.” Id. In Talleywhacker, Inc. v. Cooper, the court applied

the same legal reasoning in rejecting the due process claims of owners of entertainment venues in

North Carolina who challenged orders closing their business due to COVID-19. 465 F. Supp. 3d

523, 541-42 (E.D.N.C. June 8, 2020). Numerous other courts have followed suit. See, e.g., In SH3

Health Consulting, LLC v. Page, No. 4:20-cv-00605 SRC, 2020 U.S. Dist. LEXIS 81433, at *28

(E.D. Mo. May 8, 2020); 910 E Main LLC v. Edwards, No. 6:20-CV-00965, 2020 U.S. Dist.

LEXIS 152366, at *22 (W.D. La. Aug. 21, 2020); Paradise Concepts, Inc. v. Wolf, No. 20-2161,

2020 U.S. Dist. LEXIS 157250, at *9 (E.D. Pa. Aug. 31, 2020). Most recently, in Kelley O’Neil’s

Inc. v. Ige, 2021 U.S. Dist. LEXIS 36260, *20-25 (D. Haw. February 26, 2021), the court refused

to enjoin an executive order requiring the closure of bars and nightclubs to slow the spread of

COVID-19 in Hawaii.

        Finally, as discussed below, the PHO does not impermissibly infringe on Plaintiffs’

freedom of association. See discussion, infra, Section II(D). Thus, the Court must use rational basis

review when reviewing Plaintiffs’ challenges to the PHO’s capacity restrictions and limitations on

Plaintiffs’ ability to serve alcohol.

                2.      The PHO’s restrictions on “bars and clubs” is rationally related to a
                        compelling government interest in combatting the spread of COVID-
                        19

        Over one hundred years ago, the Supreme Court declared, “[A] community has the right to

protect itself against an epidemic of disease which threatens its members,” and judicial scrutiny

should be limited to laws that have “no real or substantial relation to” that purpose. Jacobson v.




                                                  15
       Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 16 of 28




Massachusetts, 197 U.S. 11, 31 (1905). This principle stands no less true today. Navigating the

once-in-a-lifetime health crisis arising from the COVID-19 pandemic necessarily requires difficult

choices, but these tough decisions must be made in order to protect the health and safety of the

public. In South Bay United Pentecostal Church v. Newsom, a majority of the justices declined to

enjoin a California executive order limiting attendance at religious institutions in light of COVID-

19. 140 S. Ct. 1613 (2020). Relying on Jacobson, Chief Justice Roberts observed, “The precise

question of when restrictions on particular social activities should be lifted during the pandemic is

a dynamic and fact-intensive matter subject to reasonable disagreement. Our Constitution

principally entrusts ‘[t]he safety and the health of the people’ to the politically accountable officials

of the States ‘to guard and protect.’” 140 S. Ct. at 1613 (Roberts, C.J., concurring) (quoting

Jacobson, 197 U.S. at 38). “When those officials ‘undertake[] to act in areas fraught with medical

and scientific uncertainties,’ their latitude ‘must be especially broad[,]’” he continued, “Where

those broad limits are not exceeded, they should not be subject to second-guessing by an ‘unelected

federal judiciary,’ which lacks the background, competence, and expertise to assess public health

and is not accountable to the people.” Id. (quoting Marshall v. United States, 414 U. S. 417, 427

(1974) and Garcia v. San Antonio Metropolitan Transit Authority, 469 U. S. 528, 545 (1985)).

        Indeed, relying on the more recent COVID-19-related Supreme Court case, Roman

Catholic Diocese of Brooklyn v. Cuomo, 208 L. Ed. 2d 206, 207 (U.S. 2020), this Court just

recently concluded that “Jacobson . . . provides the Court with guidance how to apply tiered

scrutiny in the public health emergency context[,]” and therefore,

        if there has been no “plain, palpable invasion of rights secured by the fundamental
        law”—such as discrimination based on a suspect class or violation of a fundamental
        right under the Constitution—the Court will evaluate whether the law or policy in
        question has a “real or substantial relation” to the State’s public health objectives—
        in other words, whether the State has a rational basis for the challenged policy.




                                                   16
       Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 17 of 28




Hernandez, 2020 U.S. Dist. LEXIS 238477, at *155-56 (quoting Jacobson, 197 U.S. at 31).

       To survive rational basis review, “the [law] need only be rationally related to a legitimate

government purpose.” See Save Palisade FruitLands v. Todd, 279 F.3d 1204, 1210 (10th Cir.

2002). In challenging a governmental action for want of a rational basis, “the burden is upon the

challenging party to negative any reasonably conceivable state of facts that could provide a rational

basis for the [law].” Bd. of Trs. v. Garrett, 531 U.S. 356, 367 (2001) (internal quotation marks and

citation omitted). “Th[e] standard is objective—if there is a reasonable justification for the

challenged action, [the court] do[es] not inquire into the government actor’s actual motivations.”

Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1216 (10th Cir. 2011). “[R]ational-basis

review does not give courts the option to speculate as to whether some other scheme could have

better regulated the evils in question.” Powers v. Harris, 379 F.3d 1208, 1217 (10th Cir. 2004).

Courts “will not strike down a law as irrational simply because it may not succeed in bringing

about the result it seeks to accomplish or because the statute’s classifications lack razor-sharp

precision. Id. (citations omitted). “Nor can [a court] overturn a statute on the basis that no empirical

evidence supports the assumptions underlying the legislative choice.” Id.; see also League of

Indep. Fitness Facilities & Trainers, 814 Fed. Appx. 125, 128 (6th Cir. 2020) (“Under [rational

basis review], the Governor’s action [closing businesses in light of COVID-19 pandemic] ‘is not

subject to courtroom fact-finding and may be based on rational speculation unsupported by

evidence or empirical data.’” (quoting FCC v. Beach Commc’ns, 508 U.S. 307, 315 (1993)).

Indeed, rational basis scrutiny is so deferential that courts “must independently consider whether

there is any conceivable rational basis for the classification, regardless of whether the reason

ultimately relied on is provided by the parties.” Teigen v. Renfrow, 511 F.3d 1072, 1084 (10th Cir.

2007) (alterations, internal quotation marks, and citation omitted).




                                                  17
       Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 18 of 28




       As an initial matter, it is undisputed that Defendants have a rational, indeed compelling,

interest in stemming the spread of COVID-19. See Roman Catholic Diocese, 141 S. Ct. at 67.

Plaintiffs contend that Defendants’ limitations regarding their operation have “no basis in science

and is arbitrary and capricious,” however, these allegations are threadbare at best. See Compl. at

4. But as Judge Browning recently observed, “The more closely a person interacts with others and

the longer that interaction, the higher the risk of COVID-19 spread.” ETP Rio Rancho Park, 2021

U.S. Dist. LEXIS 23409 at *110 (internal quotation marks and citation omitted). Given this, it is

reasonable that the State would seek to restrict the operation of locations where members of the

public are likely to come within close proximity to one another.

       This is especially necessary in bars and clubs because people cannot simultaneously drink

and wear a mask. Further, a bar presents a greater risk of COVID-19 transmission than other

businesses like restaurants because it is an enclosed space where people socialize without masks

due to consuming alcohol for an extended period of time, whereas restaurant patrons typically

conduct the limited activity of eating a meal. 22 Additionally, bars and clubs patrons are, by

definition, more likely to drink alcohol. Bars and clubs also present an increased risk for COVID-

19 because people from different households interact and mingle in bars whereas in a restaurant-



22
  See e.g., Niamh Fitzgerald et al., Managing COVID-19 Transmission Risks in Bars: An Interview
and Observation Study, J. of Studies on Alcohol and Drugs (2021),
https://www.jsad.com/doi/pdf/10.15288/jsad.2021.82.42; Caitlin Rivers, et al., Public Health
Principles for a Phased Reopening During COVID-19: Guidance for Governors, John Hopkins
Bloomberg School of Public Health (Apr. 17, 2020), https://www.centerforhealthsecurity.org/our-
work/pubs_archive/pubs-pdfs/2020/200417-reopening-guidance-governors.pdf (concluding that
nonessential businesses like bar have high contact intensity and a high number of contacts);
Stephanie Soucheray, More evidence points to bars adding to COVID-19 spread, Center for
Infectious Disease Research and Policy (Sept. 15, 2020), https://www.cidrap.umn.edu/news-
perspective/2020/09/more-evidence-points-bars-adding-covid-19-spread; Why Bars Continue to
Be High-Risk Environments for COVID-19, Healthline, https://www.healthline.com/health-
news/why-bars-continue-to-be-high-risk-environments-for-covid-19 (last visited Apr. 28, 2021).



                                                18
          Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 19 of 28




goers typically stay with their group at reserved tables. See id. Further, the consumption of alcohol

is likely to lower patrons’ inhibitions and decrease likelihood of following COVID-19 protocols.

See id.

          Courts across the country have ruled that orders limiting the operations of bars for similar

reasons met the standard for rational basis review. See, e.g., Kelley O’Neil’s Inc., 2021 U.S. Dist.

LEXIS 36260; Ricky Dean’s v. Marcellino, 2020 U.S. Dist. LEXIS 216635, *2 (D. Kan. November

19, 2020) (upholding orders limiting business hours of restaurants and bars with liquor licenses).

The Fifth Circuit recently upheld two district court orders denying injunctive relief regarding

Louisiana’s Bar Closure Order which prohibited certain liquor licensees from operating. See Big

Tyme Invs., L.L.C. v. Edwards, 985 F.3d 456 (5th Cir. 2021). The court reasoned that even “if the

Bar Closure Order’s classifications are based solely on the premise that venues whose primary

purpose and revenue are driven by alcohol sales rather than food sales are more likely to increase

the spread of COVID-19, such a rationale . . . is sufficiently ‘plausible’ and not ‘irrational.’” Id. at

470. The PHO’s restrictions for “bars and clubs” are even more tailored than the restrictions in Big

Tyme, allowing these locations to serve alcohol depending on the virus’ prevalence in each county.

See April 28 Order at 6-13. Indeed, the vast majority of bars have able to open at some capacity

since April 30, 2021. See Reopening Announcement, supra note 15.

          To the extent Plaintiffs complain about the PHO’s distinction between essential businesses

and non-essential businesses, see Compl. at ¶ 23, such a distinction represents Defendants’

judgment—based on science and plain common sense—that some activities are necessary to run

society during a pandemic. The services provided at hospitals, daycares, funeral homes, homeless

shelters, grocery stores, banks, and pharmacies are vital for New Mexicans to survive this once-

in-a-lifetime pandemic. See Legacy Church, Inc. v. Kunkel, 455 F. Supp. 3d 1100, 1159-60




                                                  19
       Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 20 of 28




(D.N.M. 2020) (discussing how the services and goods provided by essential businesses under the

PHO are necessary). Plaintiffs’ ability to serve alcohol is simply not critical for everyday life or to

prevail against the pandemic. Nor have Plaintiffs even attempted to demonstrate that any essential

business is a proper comparator for an equal protection claim. Cf. Moxie Owl, Inc. v. Cuomo, No.

1:21-cv-194 (MAD/DJS), 2021 U.S. Dist. LEXIS 75138, at *8 (N.D.N.Y. Mar. 18, 2021). Despite

this, Plaintiffs’ organizations are subject to the same capacity restrictions as essential “retail

spaces” for other activities. See April 28 Order at 6-13. Contrary to Plaintiffs’ allegations, their

occupancy limits are greater than or the same as restaurants, golf courses, gyms, and country clubs.

See id. The only difference is that Plaintiffs’ bar area is subject to the same restrictions as all “bars

and clubs” because these locations pose a heighten risk for the transmission of the virus.

        Ultimately, while Plaintiffs’ may complain that the PHOs’ restrictions are underinclusive

or ill-tailored because they do not also close restaurants or other businesses, this is no reason for

this Court to invalidate them. See Legacy Church, Inc., 455 F. Supp. 3d at 1154 n.12 (Browning,

J.) (“The government need not choose between doing nothing in the face of a pandemic and closing

all of society.”); Xponential Fitness, 2020 U.S. Dist. LEXIS 123379, at *23 (“Plaintiffs’

frustrations that the June 29, 2020 Executive Order does not close every business in which the

virus might easily spread is also understandable; however, the Order need not be the most effective

or least restrictive measure possible to attempt to stem the spread of COVID-19 to be rational.”);

Talleywhacker, 465 F. Supp. 3d 523 (holding that the North Carolina governor’s executive order

requiring entertainment and fitness facilities to remain closed, but allowing restaurants, breweries,

wineries, distilleries, personal care businesses, grooming businesses , and tattoo parlors to open

survived rational basis review despite similarities between closed and open businesses).

Accordingly, Plaintiffs’ equal protection and substantive due process claims fail as a matter of law.




                                                   20
       Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 21 of 28




        C.      Defendants did not violate Plaintiffs’ procedural due process rights because
                they did not deprive Plaintiffs of a protected interest and the PHO is a quasi-
                legislative action

        Plaintiffs next claim Defendants violated Plaintiffs’ right to procedural due process under

the Fourteenth Amendment. See Compl. at 6. To prevail, “[Plaintiffs] must show (1) the state

deprived him of a protected interest in liberty or property and (2) he was not afforded an

appropriate level of process[.]” Leek v. Miller, 698 Fed. Appx. 922, 927 (10th Cir. 2017) (internal

quotation marks and citation omitted). Again, Plaintiffs fail to show, even prima facie, that they

have been deprived of a protected interest. Further, Plaintiffs cannot demonstrate that they are

entitled to process in response to the challenged legislative action.

        As a threshold matter, Plaintiffs cannot establish that the PHOs deprived them of a

protected interest in liberty or property. Plaintiffs fail to identify with any specificity the protected

liberty interest at issue. See Compl. at 6. To the extent Plaintiffs are reiterating their claims that

they have been deprived of a right to make a living or run a non-profit free from regulation, that

issue has been addressed above. See discussion, supra Section II(C)(1(a)(ii)); see also Kerry v.

Din, 576 U.S. 86, 99 (2015) (rejecting the dissent’s position that “the term ‘liberty’ in the Due

Process Clause includes implied rights that, although not so fundamental as to deserve substantive-

due-process protection, are important enough to deserve procedural-due-process protection”).

Further, the Supreme Court has ruled that the “activity of doing business, or the activity of making

a profit is not property in the ordinary sense” and is therefore not a protected interest for purposes

of procedural due process claims. College Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense

Bd., 527 U.S. 666, 676 (1999); see also Balt. Air Transp., Inc. v. Jackson, 419 Fed. Appx. 932,

937 (11th Cir. 2011) (holding that “no constitutional right is implicated by a complaint that asserts

a property interest in maintaining a business or earning a profit” (citing College Sav. Bank, 527




                                                   21
       Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 22 of 28




U.S. at 676)). It follows that the activity of running a non-profit is similarly lacking as a protected

interest. Lastly, to the extent Plaintiffs claim they have been deprived of their right to assemble,

such a claim lacks merit, as discussed below. See discussion, infra Section II(C)(3).

       Yet even assuming, arguendo, Plaintiffs could establish a protected liberty or property

interest under the first inquiry, a procedural due process violation will not lie when the underlying

governmental action affects a general class of persons. See Okla. Educ. Ass’n v. Alcoholic

Beverage Laws Enf’t Comm’n, 889 F.2d 929, 936 (10th Cir. 1989) (“When the legislature passes

a law which affects a general class of persons, those persons have all received procedural due

process—the legislative process.”); see also 75 Acres, LLC v. Miami-Dade Cty., 338 F.3d 1288,

1294 (11th Cir. 2003) (“[I]f government action is viewed as legislative in nature, property owners

generally are not entitled to procedural due process.”); Richardson v. Town of Eastover, 922 F.2d

1152, 1158 (4th Cir. 1991) (“[I]f a town’s action is legislative, an affected party has no right to

notice and an opportunity to be heard.”).

       Although this exception typically applies to laws passed by Congress or state legislatures,

courts have applied this exception based only on whether the action applies to a larger segment of

the population rather than a limited number of individuals. See, e.g., Curlott v. Campbell, 598 F.2d

1175, 1181 (9th Cir. 1979) (“At the outset we doubt very much that procedural due process prior

to reduction of benefits is required when an agency makes a broadly applicable, legislative-type

decision.” (citing Bi-Metallic Investment Co. v. State Board of Equalization, 239 U.S. 441 (1915)).

Following this principle, courts have held that executive orders issued in response to the current

pandemic were legislative in nature, and therefore, did not implicate procedural due process. See,

e.g., Carmichael v. Ige, No. 20-00273 JAO-WRP, 2020 U.S. Dist. LEXIS 116860, at *29 (D. Haw.

July 2, 2020) (“Moreover, because the Emergency Proclamations affect the entire State, they do




                                                  22
       Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 23 of 28




not give rise to the constitutional procedural due process requirements of individual notice and

hearing; general notice as provided by law is sufficient.” (internal quotation marks and citation

omitted)); cf. Hernandez, No. CIV 20-0942 JB/GBW, at 154 (holding that the New Mexico Public

Education Department’s school reentry plan was “quasi-legislative” and therefore, the plaintiffs

were likely not entitled to procedural due process). Indeed, both Judge Browning and Chief Judge

Johnson have already held that the same PHOs’ capacity restrictions are legislative in nature

because they affect the entire state and apply to thousands of businesses and, therefore, not subject

to any procedural due process claim because they affect a general population. See ETP Rio Rancho,

2021 U.S. Dist. LEXIS 36354, at **149-51; Peterson v. Kunkel, 492 F. Supp. 3d 1183 2020 U.S.

Dist. LEXIS 183471, *25-26 (D.N.M. 2020). Respectfully, this Court should likewise hold that

Plaintiffs are not entitled to procedural due process with regard to the issuance of the PHOs.

       D.      Plaintiffs’ have no right to expressive association and, even if they did, the
               PHO does not impermissibly infringe upon such a right

       Finally, Plaintiffs claim the PHOs have unconstitutionally interfered with their right to

assemble. See Compl. at 8. Both “the Supreme Court and the Tenth Circuit have conflated and

rephrased associational and assembly rights as the ‘freedom to expressive association.’” Legacy

Church, Inc., 472 F. Supp. 3d at 1051 (quoting Grace United Methodist Church v. City of

Cheyenne, 451 F.3d 643, 658 (10th Cir. 2006). Accordingly, the Tenth Circuit has treated claimed

violations of freedom to associate and assemble as a single claim to be analyzed as a claim to

freedom of expressive association. Id. at 1019. “Expressive association is the ‘right to associate

for the purpose of engaging in those activities protected by the First Amendment—speech,

assembly, petition for the redress of grievances, and the exercise of religion.’” Id. at 1020 (quoting

Schalk v. Gallemore, 906 F.2d 491, 498 (10th Cir. 1990)). “Expressive association is not, however,




                                                 23
       Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 24 of 28




an absolute right, because ‘there may be countervailing principles that prevail over the right of

association.’” Id. (quoting Grace United Methodist Church, 451 F.3d at 658).

       In evaluating Plaintiffs’ expressive association claim, the initial inquiry is whether the

group engages in expressive association. See A.M. v. N.M. Dep’t of Health, 117 F. Supp. 3d 1220,

1258 (D.N.M. 2015). While “[t]he First Amendment’s protections of expressive association is not

reserved for advocacy groups,” a group claiming protection “must engage in some form of

expression.” Boy Scouts of Am. v. Dale, 530 U.S. 640, 648 (2000). In other words, “[b]ecause

‘there is no generalized right of free association,’ courts only ‘recognize[] a right to associate for

the purpose of engaging in those activities protected by the First Amendment—speech, assembly,

petition for the redress of grievances, and the exercise of religion.’” Legacy Church, Inc., 472 F.

Supp. 3d at 1054 (quoting Roberts v. United States Jaycees, 468 U.S. 609, 618 (1984)).

       Here, Plaintiffs do not allege that they engage in any activities protected by the right to

expressive association. See generally Compl. Indeed, courts have held that fraternal organizations

like the Fraternal Order of Eagles have no right to assemble because they do not engage in activities

protected by the First Amendment. For example, in Watson v. Fraternal Order of Eagles, 915 F.2d

235, 244 (6th Cir. 1990), in rejecting the Eagles’ freedom of association claim, the Sixth Circuit

observed that “[t]he group is a private drinking club with some recreational activities that runs its

cash bar and banquet hall as a quasi-business ventures” and “has no political purpose that would

require First Amendment protection.” Similarly, here, Plaintiffs do not allege they associate to take

a position on any public issues or otherwise engage in protected activities but merely provide

general mission statements focused on promoting fraternity and fellowship. See Compl. at ¶¶ 11-

13. This is not enough. City of Dallas v. Stanglin, 490 U.S. 19, 25 (1989) (“It is possible to find

some kernel of expression in almost every activity a person undertakes . . . such a kernel is not




                                                 24
       Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 25 of 28




sufficient to bring the activity within the protection of the First Amendment.”). Rather, Plaintiffs’

claims are more akin to “a generalized right of social association,” which the Supreme Court has

held finds no protection under the First Amendment. See id. (ruling that dance hall patrons could

not establish they were entitled to First Amendment protection because, inter alia, there was no

suggestion “that [they] [took] positions on public questions”); see also Schultz v. Wilson, 304 Fed.

Appx. 116, 120 (3d Cir. 2008) (“A social group is not protected unless it engages in expressive

activity such as taking a stance on an issue of public, political, social, or cultural importance.”)

(citing Pi Lambda Phi Fraternity v. University of Pittsburgh, 229 F.3d 435, 444 (3d Cir. 2000)).

And perhaps most importantly, Plaintiffs can assemble at any club location they wish. See

background, supra Section IV.

       Assuming, arguendo, Plaintiffs have a protected expressive associational right, the next

step is to determine whether “[i]nfringements on that right [are] justified by regulations adopted

to serve compelling state interests, unrelated to the suppression of ideas, that cannot be achieved

through means significantly less restrictive of associational freedoms.” Legacy Church, Inc., 472

F. Supp. 3d at 1022 (quoting Roberts, 468 U.S. at 623). Here, it is beyond dispute that “[s]temming

the spread of COVID-19 is unquestionably a compelling interest[.]” Roman Catholic Diocese, 141

S. Ct. at 67; ETP Rio Rancho Park, LLC, 2021 U.S. Dist. LEXIS 23409, at *149-50. Nor is there

any allegation that the PHO restrictions are not “unrelated to the suppression of ideas.” Legacy

Church, Inc., 472 F. Supp. 3d at 1022 (quoting Roberts, 468 U.S. at 623); see generally Compl.

The only question is whether stemming the spread of COVID-19 could “be achieved through

means significantly less restrictive of associational freedoms.” Id. The answer is “no.”

       Any time people gather in person, they risk spreading the virus, falling ill, and worse.

Nonetheless, the PHO does not totally foreclose Plaintiffs’ ability to assemble. To the contrary,




                                                 25
       Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 26 of 28




the PHO permits Plaintiffs to gather in any club in the State. See background, supra Section IV.

True, a select few businesses essential to an orderly society (unlike Plaintiffs’ clubs) may not have

any hard-and-fast capacity limits, but this does not render the PHO unconstitutional. See Legacy

Church, Inc., 472 F. Supp. 3d at 1076-77 (rejecting a church’s expressive association claim despite

the fact that the PHO did not impose similar capacity limits on essential businesses). Rather, the

operative fact is that, despite the continued risks of in-person gatherings, Defendants have tailored

the PHO to permit Plaintiffs to gather. For example, even though Plaintiffs’ clubs might technically

fall under the definition of “bars and clubs” in the PHO because they “typically or actually

generates more than half of [their] revenue from the sale of alcohol for on-premises consumption,”

April 28 Order, supra note 13 at 3, they have been granted the ability to operate non-alcohol related

aspects of their organizations under the “catchall” category’s capacity limits—which are identical

to the limits imposed on essential “retail spaces” like grocery stores and pharmacies. See

background, supra Section IV. The PHO also grants Plaintiffs’ clubs greater capacity limits as the

prevalence of the virus decreases in their respective counties. See April 28 Order, supra note 13.

Thus, while a few clubs may have a more limited capacity, most clubs can operate up to 75% of

maximum capacity for nearly everything besides alcohol service. See id.

       In sum, even if Plaintiffs had a right to expressive association, the PHO does not

impermissibly infringe upon that right. See Amato v. Elicker, No. 3:20cv464 (MPS), 2021 U.S.

Dist. LEXIS 72507, at **2, 19-20 (D. Conn. Apr. 15, 2021) (dismissing freedom of assembly and

association claims brought by restaurant owners against a public health order requiring restaurants

serve food and beverages only for off premises consumption because the order did not ban

assemblies but merely restricted them and left open ample alternative channels of communication




                                                 26
       Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 27 of 28




such as online, by telephone, and in small groups outside of the restaurants); see also Legacy

Church, Inc., 472 F. Supp. 3d at 1074-78.

        E.      Plaintiffs’ claims for damages are barred by sovereign and qualified immunity

        Given Plaintiffs’ failures to state any valid claim for relief, Plaintiffs’ request damages

necessarily fails as well. Yet even if Plaintiffs did assert a valid claim against Defendants, their

request for damages are barred by qualified immunity. 23 “The doctrine of qualified immunity

protects government officials ‘from liability for civil damages insofar as their conduct does not

violate clearly established statutory or constitutional rights of which a reasonable person would

have known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (internal quotation marks and

citations omitted). “A clearly established right is one that is sufficiently clear that every reasonable

official would have understood that what he is doing violates that right. . . . Ordinarily . . . there

must be a Supreme Court or Tenth Circuit decision on point, or the clearly established weight of

authority from other courts must have found the law to be as the plaintiff maintains.” Ullery v.

Bradley, 949 F.3d 1282, 1291 (10th Cir. 2020) (internal quotation marks and citations omitted).

Plaintiffs cannot credibly claim that Defendants violated any clearly established rights when

Defendants took action to protect New Mexicans in the midst of an unprecedented pandemic—

actions which, as discussed above, courts have upheld repeatedly over the past year. Accordingly,

Plaintiffs’ claim for damages fails regardless of the merits underlying their claims.

                                            CONCLUSION

        For the foregoing reasons, this Court should dismiss Plaintiffs’ action with prejudice.



23
  Any claims against Defendants in their official capacities would likewise be barred by sovereign
immunity. See Peterson v. Martinez, 707 F.3d 1197, 1205 (10th Cir. 2013) (“[B]ecause an official-
capacity suit is, in all respects other than name, to be treated as a suit against the entity, the Eleventh
Amendment provides immunity when [s]tate officials are sued for damages in their official
capacity.” (internal quotation marks and citation omitted)).


                                                    27
       Case 1:21-cv-00354-KG-LF Document 12 Filed 05/03/21 Page 28 of 28




                                            Respectfully submitted,

                                            s/ Holly Agajanian
                                            Holly Agajanian
                                            Chief General Counsel to
                                            Governor Michelle Lujan Grisham
                                            490 Old Santa Fe Trail, Suite 400
                                            Santa Fe, New Mexico 87501
                                            Holly.Agajanian@state.nm.us
                                            505-476-2210

                                            Maria S. Dudley
                                            Associate General Counsel to
                                            Governor Michelle Lujan Grisham
                                            490 Old Santa Fe Trail, Suite 400
                                            Santa Fe, New Mexico 87501
                                            maria.dudley@state.nm.us
                                            505-476-2210

                                            Kyle P. Duffy
                                            Associate General Counsel to
                                            Governor Michelle Lujan Grisham
                                            490 Old Santa Fe Trail, Suite 400
                                            Santa Fe, New Mexico 87501
                                            kyle.duffy@state.nm.us
                                            505-476-2210




                               CERTIFICATE OF SERVICE

       I hereby certify that on May 3, 2021, I filed the foregoing via the CM/ECF filing system,

which caused all counsel of record to be served by electronic means.

                                            Respectfully submitted,

                                            s/ Holly Agajanian
                                            Holly Agajanian




                                               28
